DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 17, 19-20, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiji et al. (JP 2011104864) cited as the related art in the Specification of the current application, in view of Seki et al. (US 7144096).
Seiji et al. discloses an inkjet printing apparatus comprising: 
           a printing unit having an ejection opening surface on which multiple ejection openings configured to eject liquid are arrayed (Abstract: A recording head in which the nozzle chips are arranged in a staggering manner);
                          a wiping unit capable of wiping the ejection opening surface by moving in a predetermined direction relative to the ejection opening surface; a suction unit connected to the wiping unit and configured to apply negative pressure to the ejection opening surface (Specification, paragraph [0002]: A wiper unit capable of wiping while sucking on the ejection opening surface of the recording head while moving in the forward and backward directions);
              a control unit configured to perform suction wiping operation by wiping the ejection opening surface with the wiping unit while driving the suction unit to apply negative pressure to the ejection opening surface (Specification, paragraphs [0002]-[0004]: Means for controlling the wiping operation of the wiper unit while sucking on the ejection opening surface of the recording head).
Seiji et al. however does not teach a cap configured to cap the ejection opening surface, wherein the suction wiping operation is performed in a case where an elapsed time since the ejection opening surface was left uncapped with the cap exceeds a threshold.
Seki et al. discloses an inkjet printing apparatus comprising a printhead having an ejection opening surface (FIG. 2, element 21) and a cap (FIG. 2, element 40) for capping the ejection opening surface, wherein a recovery suction operation is performed in a case where an elapsed time since the ejection opening surface was left uncapped with the cap exceeds a threshold (FIG. 7, steps S703-S704).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the recovery operation in Seiji’s printing apparatus in accordance to the elapsed time when the ejection opening surface is uncapped to avoid a problem that the ink ejecting state of the recording head is deteriorated due to the cap-open state as taught by Seki et al. (Abstract).
	Regarding to claim 19: further comprising a counter configured to count the elapsed time (Seki et al.: FIG. 7, step S701: Cap-open timer).
Regarding to claim 20: further comprising a tank (FIG. 2, element 40) disposed between the wiping unit (FIG. 2, element 71) and the suction unit and configured to be depressurized by the suction unit (FIG. 2, element 53).
2.	Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiji et al. (JP 2011104864) cited as the related art in the Specification of the current application, in view of Seki et al. (US 7144096), and further in view of Igawa et al. (US 2014/0132664).
Seiji et al., as modified, discloses the claim invention as discussed above except a pressure detection unit configured to detect a pressure value of the pressure inside the tank.
Igawa et al. discloses an inkjet printing apparatus comprising an inkjet printhead (FIG. 1, element 101), a cap (FIG. 1, element 1) for capping the inkjet printhead, wherein the cap having a tank and a pressure detection unit (FIG. 1, element 2) configured to detect a pressure value of the pressure inside the tank.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the recovery operation in Seiji’s printing apparatus, as modified, to include a pressure detection unit for detecting the pressure inside the tank/cap in order to perform the nozzle recovering accordantly as taught by Igawa et al. (paragraph [0013]).
Regarding to claim 18: wherein the control unit controls a moving speed of the wiping unit or strength of negative pressure in the suction wiping operation performed in a case where the elapsed time exceeds the threshold (Igawa et al: FIG. 6, steps S8, S11-S12).
Allowable Subject Matter
3.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 22: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein before starting the suction wiping operation, the control unit drives the suction unit until a pressure value detected by the pressure detection unit reaches a first negative pressure value with the wiping unit in contact with a suction preparation surface that is part of the ejection opening surface and on which the ejection openings are not arrayed is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 23-24 are allowed because they depend directly/indirectly on claim 22.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853